 MIDlAND NATIONAL IIFE INSURANCE ('OMPANYMidland National ,ife Insurance Company and RetailClerks Union. IAcal No. 1665. United Food andCommercial Workers International Union, AFI.-CIO'. Case 18 CA 5804 and 18 RC 11713August 9. 1979DECISION AND ORDERBY CIIAIRMAN FANNING AND) M MBIERS P NI I.IOAND) TR I'SI AI.tOn May 18. 1979, Administrative Law Judge Jose-phine H. Klein issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel filedlimited exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.2andEffective June 7, 1979. the Retail Clerks International Union. AFL CIO.merged with the Amalgamated Meatcutters and Butcher Workmen of NorthAmerica. AFL CIO. forming a new union identified as United Fxod andCommercial Workers International Utnion, AFL CIO. Accordingly, we havesubstituted the new name for the Retail Clerks International Uniou. AFLCIO.2 Respondent asserts that the Administrative Law Judge's resolutions ofcredibility. findings of fact, and conclusions of law are the result of bias.Specifically. Respondent alleges that the Administrative Law Judge revealedher bias and prejudice against Respondent by the following actions: (I) re-stricting Respondent's right to examine and cross-examine witnesses and tointroduce background evidence; (2) penalizing Respondent through her evi-dentiary rulings because Respondent exercised its legal right to refuse tocomply with certain subpenas issued by the General Counsel: (3) disparag-ing Respondent by suggesting in fn. 10 of her Decision that the Board con-sider whether the conduct of Respondent regarding the General Counsel'ssubpenas warrants referral to the Department of Justice: and (4) generallyprejudicing Respondent by her numerous derogatory remarks and by bad-gering and intimidating Respondent's witnesses. Respondent requests thatthe Board reverse the Administrative Law Judge's Decision because of herbias and prejudice. After a careful consideration of the entire record, we aresatisfied that Respondent's allegations are wholly without merit. In our view.there is nothing in the record to suggest that the Administrative Law Judge'sconduct of the hearing. her resolutions of credibility. or the inferences shedrew were based on bias or prejudice. Rather, the Administrative Law Judgemerely attempted to inquire fully into the facts while at the same time limitor exclude irrelevant, immaterial. and repetitious evidence which Respon-dent insisted on presenting. Moreover, Respondent has failed to show thatthe Administrative Law Judge's rulings with regard to the examination ofwitnesses pursuant to the General Counsel's subpenas resulted in prejudiceto Respondent or a denial of due process. There is also no basis for findingthat bias and partiality existed merely because the Administrative LawJudge examined witnesses and thereby resolved factual conflicts in favor ofthe General Counsel's witnesses. since it is the duty of the AdministrativeLaw Judge to inquire into the facts by examining and cross-examining wit-nesses. (See Sec. 102.35 of the Board's Rules and Regulations. Series 8. asamended.) As the United States Supreme Court stated in N L R .v. Pitts-burgh Steamship (orpuan,. 337 U.S. 656. 659 (1949). "ITlotal rejection of anopposed view cannot of itself impugn the integrity oir competence of a trierof fact." Furthermore. it is the Board's established policy not to overrule anadministrative las judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theconclusions3of the Administrative Law Judge and toadopt her recommended Order. as modified herein."ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent. MidlandNational Life Insurance Company, Sioux Iaills,South Dakota. its officers. agents. successors, and as-signs. shall take the action set forth in the said recoini-mended Order. as so modified:I. Substitute the fllowing for paragraph l(a):"(a) Threatening employees ith the discontinu-ance of customary employee evaluations. salarN in-creases. summer hours, existing health and pensionplans. and any other established employee benefits. ifthey choose to be represented by Retail Clerks Union.Local No. 1665. United Food and Commercial Work-ers International Union. AFL CIO, or any other la-bor organization."2. Substitute the following for paragraph l(b):"(bh) Restricting its employees' movements withinits facility, or threatening to discharge its employeesfor leaving their work station, because such employ-ees have engaged or are engaging in union activities."3. Substitute the attached notice fbr that of theAdministrative Law Judge.resolutions are incorrect. Standard Dnr Wall Productri Inc. 91 NLRB 544i1950). enfd 188 F.2d 362 t3d C(ir 19511. We have carefully examined therecord and find no basis for reversing her findings.In adopting the Administrative Law Judge's recommendation that theelection be set aside and a new election held. Member Penello relies solely onObjections 2 and 8 and des not rely on the Administrative Law Judge'sdiscussion of Amncrun Saf/it Equipment Corp.. 234 NLRB 501 (19781, inwhich he concurred separately. See his dissenting opinion in Darton ire &Rubber Co.. 234 NLRB 504 (1978)4 The General Counsel has excepted to certain inadvertent omissions inthe Administrative Law Judge's recommended Order and notice to emploN-ees. We find merit n those exceptions. Accordingly, we have modified theAdministrative Law Judge's recommended Order n our Order below byconforming the Order to the violations found by the Administrative awJudge.APPENDIXNOTICE TO EMPI.OYEESPOSTED BY ORDER OF THENAIONAL LABOR REL.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees with thediscontinuance of customary employee evalu-ations. salary increases, summer hours, existinghealth and pension plans. or any other estab-lished employee benefits. because they maychoose to be represented by Retail Clerks Union.244 NLRB No. 2 I)[ti(ISIONS O()F NA I IONAI. I.ABOR RLATIONS BOARDI.ocal No. 1665. [nited ood and ComnmercialW'orkers International Ulnion. AFL- CIO, or another labor organization.Vi ll I. N restrict our employeesI move-melts within our fatilit. or threaten to dis-charge our employees for leaving their work sta-tion, because such employees have engaged in orare engaging in union activities.WI '\ lll NOI in anv like or related mannerinterfere with, restrain, or coerce any employeesin the exercise of their rights guaranteed in Sec-tion 7 of the Act.MII)I.ANI) NA I()INAI. LI.t: INSURAN(I COMI-PANYD[ECISIONJosi.PIiiNE H. KtiIN. Administrative Law Judge: Pursu-ant to a charge filed on May 5, 1978, and amended on June30 by Retail Clerks Union. Local No. 1665. Retail ClerksInternational Union, AFI.CIO (herein called the Union).,a complaint was issued against Midland National Life In-surance Company (herein called Respondent), on July 18alleging that since on or about March 27 Respondent hasengaged in various specified acts which restrained, coerced,and interfered with Respondent's employees' exercise oftheir rights in violation of Section 8(a)( I) of the Act.:On February 8 the Union filed a representation petitionpursuant to which, on March 2. a Stipulation for Certifica-tion Upon Consent Election was approved. The election,held on April 28, resulted in a loss for the Union. On May5 the Union's objections to the election were received at theBoard's Regional Office.On July 25, the Regional Director issued an Order direct-ing a hearing on the Union's objections to the election andconsolidating the representation and complaint cases forhearing.On August 9 Respondent's motion for a bill of particu-lars was denied. On August 16, after being granted a 5-dayextension of time, Respondent filed its answer, includingtwo affirmative defenses.Pursuant to due notice a hearing was held before me inSioux Falls. South Dakota. on August 22. 23. and 24. andSeptember 5 and 6. The General Counsel and Respondentwere represented by counsel, the Union by an assistant toits president. All parties were provided opportunity to pre-sent written and oral evidence and argument and to exam-ine and cross-examine witnesses. At the conclusion of thehearing. the parties waived oral argument, and since theclose of the hearing briefs have been filed by the GeneralCounsel and Respondent.Upon the entire record4and my careful observation ofthe demeanor of the witnesses, I make the following:Unless otherwise noted all dates herein are In 1978.2National LaB)r Relations Act, as amended. 29 U.S.('. 151, et wqa3Although the caption of the answer hears the docket number only ioI therepresentation case. it ansswers the complaint.' Certain errors in the transcript are hereby noted and corrected.FININ(iS () FA( II. P'RI:iIMINARY I-IND)IN(iSA. Respondent. a South D)akota corporation with itsprincipal office and place of business in Sioux Falls. SouthDakota. is engaged in the sale and service of life insurancepolicies. uring the calendar ear 1977, a representativeperiod. Respondent. in the course and conduct of its busi-ness operations, derived gross revenues in excess of$500,000 and purchased and caused to be transported anddelivered to its Sioux Falls facility from points outsideSouth Dakota goods and materials valued in excess of550.000. Respondent is now and has been at all times mate-rial herein an employer engaged in commerce within themeaning of Section 2(2). (6) and (7) of the Act.B. The Union is and has been at all times material hereina labor organization within the meaning of Section 2(5) ofthe Act.11. PROC(E)URAI. MA IIE RSA. Subphenas Duces TeecunI. The FactsOn August 16 the General Counsel had issued one subh-pena duces lecun addressed to Respondent. attention ofWilliam A. Rigsbee, president. and fbur suhpenas ad testifi-candurn addressed to: Rebecca Bersagel, identified in thecomplaint as "Supervisor. Agency Licensing": Paul E. Tor-gerson, "Manager of Underwriting": Patrick J. Curren,"Assistant Manager. Treasury Department": and WayneA. Gillis. "Senior Vice President." These four subpenaswere addressed to the named individuals "c/o Midland Na-tional Life Insurance Company." with the Company's ad-dress. At the outset of the hearing Respondent, through itscounsel, filed petitions to revoke the five subpenas. The pe-titions were denied.6 Thereupon Respondent's counsel re-fused to honor the General Counsel's request for the docu-mentary material subpenaed. Counsel for the GeneralCounsel then called for Gillis as a witness under subpenas.Respondent's counsel stated that neither Gillis nor any ofthe three other company agents subpenaed by the GeneralCounsel would testify pursuant to the subpenas "at thistime." After Respondent's counsel had made such state-ment several times, he was asked whether his positionwould remain the same throughout the hearing. His replywas that he did not know.7Thereupon. reserving his objection to the noncompliancewith his subpenas, counsel for the General Counsel indi-The General Counsel also served a fifth .supena ad tesitficandum onThomas L. Burger. formerly a second vice president of Respondent Thatmatter will he discussed below.6 Except as to one par. of the ubpena duces teum.The colloquy was:Mr. Garden: he employer at this time is refusing to comply with thesubpenas.Judge Klein: What do you mean by] "at this time"?Mr. Garden: Well. that is what it means. at this time.Judge Klein: You mean throughout this proceeding?Mr. Garden: I do not know the answer to that question.4 MIDLAND NATIONAL LIFE INSURANCE COMPANYcated that he would like to call Thomas L. Burger, who hadbeen a second vice president of Respondent at the time hereinvolved but who apparently now lives in Kentucky. heGeneral Counsel said: "Mr. Burger has not appeared insight of General Counsel this morning. I don't know whereMr. Burger is and I would certainly like to know." At aboutthat time, around 11:30 a.m.. Burger entered the hearingroom. Burger's testimony disclosed that he had been sub-penaed by both Respondent and the General Counsel toappear at 9:30 a.m. He had arrived at the courthouse at 9a.m. and found the courtroom locked. He thereupon tele-phoned Respondent's offices and spoke to Respondent'scounsel, who requested that Burger go to Respondent's of-fices. Burger complied with the request and went to thecompany office. Stating that there would be preliminarymatters at the hearing, Respondent's counsel instructedBurger to remain at Respondent's offices until he was calledto testify. Burger obeyed that instruction until around 11:30a.m. when, becoming anxious about making the 3 p.m.plane on which he was scheduled to return home, hewalked to the courtroom because he "felt (he) had to comeover and find out exactly what [his] situation was." Afterpreliminary examination by the Administrative Law Judgeconfirmed the foregoing facts, Respondent's "cross-exami-nation" was, in part:Q. (By Mr. Garden) How long have you been in thecourtroom Mr. Burger?A. Just when I stepped in. I suppose five minutes.Q. At the time you stepped in, were we discussingsome matters relating to the hearing?A. I heard my name as I walked in, that I wasn'there and no one knew where I was.Mr. Garden: I withdraw the question. I have no fur-ther questions.Shortly thereafter Respondent's counsel indicated that hemight not release Burger from Respondent's subpena uponthe conclusion of his testimony pursuant to the GeneralCounsel's subpena. In connection with that discussion Re-spondent's counsel berated counsel for the General Counselas follows: "Mr. Sykes could have called Mr. Burger as awitness at any time. He didn't do so until after 12 p.m."At the conclusion of Burger's testimony the GeneralCounsel again called for Gillis' appearance. Respondent'scounsel then said: "You have no response from the Em-ployer. Would you call a witness." At still another pointearly in the trial when the Administrative Law Judge wasattempting to have counsel reach some amicable agreementas to scheduling of witnesses, Respondent's counsel said:"We are attempting to move forward with the proceeding.[Counsel for the General Counsel] has at least eight wit-nesses in this hearing room that we can move forward. Hehas yet to call anyone." This statement was made after Re-spondent's counsel had made it clear that neither the sub-pena duces tecum nor the subpenas ad testicandum addressedto four local company agents would be honored "at thistime."When Respondent's counsel persisted in his refusal toproduce the subpenaed documents and witnesses the Gen-eral Counsel, reserving his objection and his claim of preju-dice as a result of Respondent's conduct, proceeded to pre-sent employee witnesses.As the second day of( hearing was drawing to a close theGeneral Counsel again requested Ciillis' presence as a wit-ness. Respondent's counsel repeated his relusal to nmake(Jillis aailable. Again stalting that he elt the (eneral('ounsel's presentation had been seriously prejudiced h therefusal of Respondent's agents to honor the suhbpenis, theGeneral Counsel indicated that he would rest his case.At that point the Administrative Law Judge stated t hatalthough she normally refuses to announce rulillngs in ad-vance she wanted to prevent Respondent's counsel's hbeingtaken b surprise the next morningl and therefiore was aln-nouncing that she intended to refuse to permit anyLhod totestify in this hearing who had dishonored a subpena. Re-spondent's counsel then said that under the Board's Rules"the General Counsel has an obligation to enforce hait uh-pena ... particularly in iew of the fact that counsel torrespondent has at no time said that he would absolultel\refuse to have those supervisors present and he qualified iteach time with the statement 'at this time.'"Respondent's counsel also argued that the Administra-tive Law Judge's anticipators "ruling" was improper he-cause the General Counsel had not requested such action.Ohviously, there was no occasion lir the General ('Counselto make any request at that time: he would be in a positionto do so onl, when Respondent attempted to introducedocumentary e idence called for in subpena du cc iol orto present as witnesses an ) of the individuals v. ho had nothonored the suhpenas ad testificandunl .Respondent's counsel then stated his intention to tile apetition for special leave to appeal the "ruling" and re-quested an adjournment of the hearing until such requesthad been passed upon by the Board. The hearing was thenrecessed until the next morning to permit Respondent to fileits petition. The motion for adjournment during the pen-dency of the petition was denied.Upon resumption of the hearing the next morning. theAdministrative Law Judge announced that. after carefullyconsidering the matter overnight. she was changing her pro-posed ruling. It was now her intention to permit Respoll-dent's representatives to testify, but. on the condition that.although the General Counsel had reluctantly rested theday before, he would be permitted if he so desired to exam-ine any such witnesses before they were examined by Re-spondent's counsel.At this point the General Counsel registered his objec-tion. Repeating his contention that he had been prejudicedby the absence of the subpenaed witnesses, he said that hefelt he "should not be required to call these witnesses at thispoint in [his] case." He added that, under the circum-stances, he would "call witnesses that [he] feels are neces-sary that [he] does have under subpoena." but "with theunderstanding that, hopefully, [the ALJ] will give their tes-timony the weight it deserves. considering what has tran-spired in the last two days." The Administrative Law Judgethen said: "[T]here is no question in my mind that the ini-tial refusal of witnesses to honor a subpoena and to subjectthemselves to cross-examination might be a factor in credi-bility resolutions." Both Respondent and the GeneralCounsel registered objections to the Administrative LawJudge's revised ruling. Respondent moved that the Admin-istrative Law Judge disqualify herself from proceeding with DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe case. The motion and an accompanying affidavit of biasfiled by Respondent were denied as being insufficient onface. The affidavit was placed in the record as an Adminis-trative Law Judge exhibit.The hearing then proceeded. The General Counsel waspermitted to reopen his case to examine V. Allen Samuel-son, Respondent's assistant vice president in charge of per-sonnel. The next witness was Gillis. one of the subpenaedwitnesses. In accordance with the Administrative LawJudge's prior announcement, Gillis was first examined bythe General Counsel.When Respondent thereafter called Bersagel, Curren,and Torgerson to testify questioning by the AdministrativeLaw Judge and by counsel for the General Counsel elicitedthe fact that none of them had ever received a subpena andhad never been informed that any had been served onthem. There was no doubt that the subpenas had been de-livered at Respondent's office. They were attached to Re-spondent's petitions for revocation. Respondent vigorouslyobject to these witnesses having been asked whether theyhad received subpenas.In his post-trial brief the General Counsel moves to strikeall testimony by Respondent's agents who dishonored sub-penas. On the other hand, Respondent, at great length, re-news its motion that the Administrative Law Judge disqual-ify herself from deciding this case. As a major ground forsuch motion (although Respondent advances innumerableadditional contentions), Respondent makes several state-ments to the effect that the Administrative Law Judgestated "that she might resolve all credibility issues againstRespondent for failure of Respondent's witnesses to re-spond initially to General Counsel's subpena a subpenawhich General Counsel did not seek to enforce." In its briefRespondent also repeats its objection to the questioning ofits agents as to whether they had received the subpenas.52. Discussion and conclusionsAs early as 1964 the Board held unequivocally that if arespondent refuses to produce material called for in a sub-pena duces te, urn the General Counsel is at liberty to usesecondary evidence of the facts involved, and the respon-dent may thereafter be precluded from rebutting the Gen-eral Counsel's evidence by producing the papers which hadbeen withheld. See Bannon Mills, Inc., 146 NLRB 611, 613,footnote 4, 633-637 (1964). The Board has made severalsimilar rulings, rejecting Respondent's position that theonly sanction for dishonor of a Board subpena is an actionin a United States district court to enforce the subpena. Asruled by the trial examiner in a decision adopted by theBoard in The Little Rock Downtowner, Inc., 145 NLRB1286, 1311, footnote 69 (1964), modified on other grounds,341 F.2d 1020 (8th Cir. 1965):...[A] Trial Examiner may in the exercise of discre-tion preclude a party who refuses to produce evidencepursuant to subpoena, from subsequently adducings Respondent states that the questions were asked "in order to embarrassthe witnesses and Respondent's counsel." It does not appear how the ques-tions could have "embarrassed" the witnesses who had never seen the sub-penas.such evidence in support of his own defense, and, con-trary to Respondent's contention.... IT]he fact thatthe General Counsel could have taken steps to enforcethe subpena in an appropriate judicial proceeding un-der Section II of the Act is immaterial.The Board's Bannon Mills rule has received judicial ap-proval. See N.L.R.B. v. C. H. Sprague & Sont Co.. 428 F.2d938, 942 (Ist Cir. 1970): N.L.R.B. v. American Art Indus-tries, Inc., 415 F.2d 1223, 1229- 1230 (5th Cir. 1969). cert.denied, 397 U.S. 990 (1970).In words appropriate to the present case, an Administra-tive Law Judge has recently said in P.S.('.Resources. Inc..231 NL.RB 233, 235 (1977). enfd. 576 F.2d 380, 388 list Cir.1978):It is obviously improper ...for the Respondent toattempt to order and manipulate the timing and pre-sentation of General Counsel's case in this manner.This stratagem deprived General Counsel of the ad-vantage of attempting to draw damaging admissionsfrom [a company agent] as an adverse witness, a valu-able and time honored method of adducing evidence.See also American Art Industries, Inc., 166 NLRB 943, 952-953 (1967), enfd., in pertinent part, supra, 415 F.2d at 12291230; Southwest Janitorial and Maintenance Corporation,205 NLRB 1061, 1064 1065 (1973); Califilrnia School o/Prof/ssional PsVchology, 227 NLRB 1657. 1658 (1977). en-forcement denied 583 F.2d 1099 (9th Cir. 1978).The Board has held that it is violative of the Act to urgeemployees not to honor Board subpenas or to advise themthat they need not do so. See Winn-Dixie Stores. Inc., 128NLRB 574, 579 (1960): Arco Electronics. Inc. and PrecisionFilm Capacitors, Inc., 241 NLRB 256. (1979). Because theGeneral Counsel did not move to amend the complaint toallege that Respondent's interference with witnesses' com-pliance with Board subpenas violated the Act, no specificfinding with respect thereto is being here made. However, itmust be noted that the Board has sternly rebuked counselfor interfering with the appearance of witnesses in a Boardhearing. See Industrial Towel & Uniform Service Company,172 NLRB 2254. footnote I (1968). This observation ap-plies to Respondent's instructions to Burger as well as tothe dishonored subpenas.As has been noted above, in the present case Respondent,through its counsel, petitioned for revocation of five sub-penas. There is no question concerning Respondent's stand-ing to move for the revocation or quashing of the suhpenaduces tecum directed to Respondent and seeking the pro-duction of Respondent's papers. Although the matter is notfree of doubt, it is here assumed that Respondent also hadstanding to petition for revocation of subpenas ad testifican-dum addressed to individual witnesses. Nonetheless, it issignificant that at least Bersagel, Curren. and Torgerson ob-viously did not authorize Respondent or its counsel to peti-tion for revocation of the subpenas since they were unawareof their existence9 Toward the end of the second day of the hearing counsel for the GeneralCounsel made "one more request to have Mr. Wayne Gillis testily." Thefollowing colloquy ensued:JUDGE KLEIN: Mr. Garden, you have no desire to have Mr. Gillistestify. is that correct?6 MIDLAND NATIONAL LIFE INSURANCE COMPANYThe undisputed evidence establishes that counsel, as anagent of Respondent. counseled Burger to disobey the Gen-eral Counsel's subpena. Additionally, purporting to act onbehalf of Respondent, counsel moved to revoke subpenasproperly addressed to individuals without even disclosing tothem the existence of such valid subpenas. And, when thepetitions to revoke subpenas were denied. Respondent'scounsel persisted in having them dishonored, still withoutdisclosing the existence of the subpenas to the individualswho presumably would be held responsible for the conse-quences, if any, of disobedience. The Administrative LawJudge has no hesitency in concluding that this conduct con-stituted grossly improper interference with Board processes.Cf. Section 12 of the Act.'" Additionally, in the handling ofthe subpenas as well as in many other respects shown in therecord, Respondent's counsel was guilty of contumaciousconduct.The Administrative Law Judge thus concludes that it wasclearly within the scope of her permissible discretion to pro-hibit Respondent from calling as witnesses company repre-sentatives or agents after they had failed to appear andtestify pursuant to the General Counsel's subpenas. A lbri-ori, Respondent could not justifiably complain of the Ad-ministrative Law Judge's more lenient ruling permittingthem to testify with the condition that the General Counselcould, if he so chose, examine them before Respondent'scounsel did. And it seems to the Administrative Law Judgeto be no more than common sense to recognize the possibil-ity that Respondent's original refusal to produce the wit-nesses for the General Counsel's examination might reflectsome fear of their spontaneous testimony, not initially di-rected by questioning of friendly counsel. Accordingly, asMR. GARDEN: No, that's not correct.JUDGE KLEIN: I have denied your motion to quash the subpoena.He has not observed the subpoena. Since you filed the motion to quash,I assume you're representing his position in that.MR. GARDEN: You have just commented that you have performedyour function in terms of denying the request. And I have no furthercomment on it at this time.'0 It may be that interception of the subpenas ad testificandum constituted aviolation of the postal laws under 18 U.S.C. Sec. 1702. As said in McCowanv. United States, 376 F.2d 122, 124 (9th Cir. 1967) cert. denied, 389 U.S. 839(1967): "Section 1702 discloses a Congressional intent to extend federal pro-tection over mail matter from the time it enters the mails until it reaches theaddressee or his authorized agent." To the same effect, see Maxwell v. UnitedStates. 235 F.2d 930, 932 (8th Cir. 1956). The Eighth Circuit has held thatthe person "care or' whom a letter is addressed is not automatically theaddressee's "agent" for receipt thereof See United States v. Ashford. 530F.2d 792, 797 (1976): "Whether a 'c/o' designation appearing on an enve-lope is simply part of the address or whether it amounts to something else,we do not think that the designation authomatically entitles the 'c/o ad-dressee' to hold the letter indefinitely or to open it or to appropriate thecontents thereof to his or her own use. And, we think that in dealing improp-erly with a letter so received a 'c/o addressee' can be guilty of violating 1702where the appropriate unlawful intent is shown." The court defined the nec-essary mens rea as "the specific evil intent to obstruct correspondence or topry into the business or secrets of another." The court further noted that "theconnection between the mails and a theft or embezzlement of a letter by a'c/o addressee' is arguably closer than the connection that exists when athird party steals a letter that has left the mails but has not been delivered tothe addressee."Of course, the foregoing discussion does not constitute a finding that thepostal law, as included in Sec. 1702 of title 18, has been violated in this case.The Administrative Law Judge leaves to the Board consideration of whetherthe record in the present case warrants referral of the matter to the Depart-ment of Justice.she did at the hearing. the Administrative Law Judge againdenies Respondent's motion for disqualification based onthe handling of the General Counsel's subpenas.There may be more doubt as to denial of the GeneralCounsel's motions to strike the testimony of Respondent'sagents who had dishonored the subpenas. There is no ques-tion on the record that General Counsel consistently re-served his rights. However. the Administrative Law Judgebelieves that the method of handling the matter was withinher discretion. With due consideration of the circumstances,the testimonies of Respondent's witnesses. carefullN ap-praised. could throw considerable light on the facts. It wasnot the Administrative Law Judge's concern to "punish"Respondent or to pass judgment on its counsel. The Ad-ministrative Law Judge's sole concern was to learn the factsand pass on the allegations of the complaint. Accordingly.the General Counsel's motion to strike the testimonies ofGillis. Curren Bersagel. and Torgerson is denied.B. Aldditional Alleged Grounds or Mlotion r DioqwulltiAdministrative Lass JudgeIn the course of the hearing Respondent's counsel madeseveral motions for disqualification of the AdministrativeLaw Judge for "bias."' In his post-trial brief counsel pres-ents proliferation of allegations of "biased" conduct bh theAdministrative Law Judge. All such allegations refer tomatters of record. The record will he available to ans re-viewing authority. should review of this Decision be sought.Despite numerous serious errors, it is believed that the tran-script is adequate to permit appraisal of Respondent's con-tentions. It would serve no useful purpose but rather wouldmerely unduly extend this Decision to attempt to discusseach of Respondent's numerous and frequently repetitiveclaims. However, it is believed advisable to discuss somerepresentative examples of objections and conduct of coun-sel which led to an unduly extended hearing of the rela-tively few and uncomplicated allegations in the complaint.In its brief Respondent objects to "The AdministrativeLaw Judge's stating: 'I really may be naive but I have al-ways operated on the theory that counsel were all coopera-tive, gentlemanly, or ladylike as the case may be' in circum-stances where the record is clear that Respondent wascooperative in those matters calling for cooperation." Thequotation from the record appears on the page followingthat on which Respondent's counsel had unequivocally re-jected the General Counsel's request that Gillis, Respon-dent's senior vice president, be produced in accordancewith the General Counsel's subpena. Nonetheless, thequoted statement by the Administrative Law Judge was di-rected to both counsel collectively. The Administrative LawJudge continued to try to have counsel reach an amicableagreement on a sequence of witnesses to meet the expressedfear of Respondent's counsel that Respondent's businessmight be disrupted. While professing a desire to reachagreement, Respondent's counsel continued his refusal tomake the subpenaed witnesses available. adding that theit On her own initiative the Administrative Las Judge waived the provi-sions of Sec 102.37 of the Board's Rules and Regulations and permittedRespondent's counsel to make his motions orally on the record.7 I)I('ISIONS ()1: NAFIONAI. ABOR RI:I.AIIONS BOARI)General Counsel "has at least eight witnesses that we canmove forward. I-e has vet to call anyoioneC." It was in thatcontext that the Administrative l.aw Judge asked Respon-dent's counsel how affable he though he would be under thecircumstances confronting counsel for the Geineral Counsel.Respondent's counsel maintains that that remark estab-lishes "bias" on the part of the Administrative l.aw lJudge.Respondent's brief then objects to: "The AdministrativeLaw Judge's gibe to Respondent's counsel that his objectionto irrelevant testimony xwas adding to the delay that thetestimony was creating i circumstances where Respondentwas exercising its right to defend itsel', thus disclosing apersonal bias." Respondent's counsel had frequently ob-jected to evidence which he claimed did not "refer to anll)allegation in the complaint." In most instances the GeneralCounsel had presented the evidence as "''background" andas showing a course and pattern of conduct. In overrulingRespondent's objections the Administrative Law Judge re-ferred to well-established Board law and assured counselthat no violations would be found except as specifically al-leged in the complaint. Immediately after suggesting thatRespondent retrain from 'further wordy objections to suchevidence, the Administrative Law Judge cautioned counselfor the General ('ounsel to reduce the volume of "back-ground" evidence he xas presenting.Respondent also objects to: "The Administrative l.awJudge's remarks to Respondent's counsel not to argue withthe NLRB's witness in circumstances where the witness wasnonresponsive and Respondent was only seeking responsiveanswers to its questions." The incident occurred duringcross-examination of an employee concerning a meetingwith vice president Samuelson. By leading questions Re-spondent's counsel persisted in an apparent attempt to havethe witness acknowledge. by a simple "yes," that Samuel-son had answered questions she had put to him. ('ounselinterrupted when the witness attempted to quote Samuel-son. Counsel complained that the witness was not beingresponsive and was "arguing" with counsel. When the wit-ness was finally permitted to "answer" she testified thatSamuelson "said to the eflect that there was not time toanswer this. At one point, I don't remember if it was exactlyto my question, but he said he did not have the informationto be able to give it to me." Respondent objects to anothersimilar incident when, in cross-examining an employee wit-ness, Respondent's counsel asked if Burger had threatenedto discharge her for something she had said. When the wit-ness started to answer, saying: "He said that-," counselinterrupted, saying: "Would you please answer my ques-tion?" The Administrative Law Judge said that the witness"can answer as she wants" and added that the Administra-tive Law Judge "would consider it a much more helpfulanswer if [the witness] said what (Burger] did say." In eachof these incidents the witness was obviously attempting togive a fuller and more accurate answer than a simple "yes"or "no" answer would have been. As to the second incident,Respondent now complains that the witness was permitted"to frame her answers in a manner most calculated to in-crease her credibility." The record is clear that in both inci-dents the Administrative Law Judge "was attempting tokeep counsel from tripping the witness up." See N. L.R.B. v.International Brotherhood of Electrical Workers. A FL-CIO.l.ocal 453 /IDlp Ref/igeralion., 432 .2d 965, 968 (8th Cir.1970).In other respects Respondent's counsel raised objectionswhich at least bordered on the frivolous. For example. Re-spondent complains that the Administrative Law Judge"periittied} the General Counsel to use leading questionsto a company official without establishing that the witnesswas adverse to the General Counsel." The "company offi-cial" referred to apparently was Gillis, who Respondent ad-mits was an agent and supervisor. Respondent's presentcontention flies directly in the face of rule 611(c) of thel-ederal Rules of Evidence which permits putting leadingquestions to "'a witness identified with an adverse party."Respondent also complains that: "The Administrativel.aw Judge refused to allow Respondent's counsel to ques-tion NLRB witnesses to find out whether the informationsubpoenaed by Respondent from the Union had beenturned over to Respondent's Counsel." The record reler-ence. however, is to Respondent's counsel's attempt toquestion Roy E. McIntyre, who was the Union's represent-ative at the hearing hut was not a witness. To the extentpossible it appears better practice not to permit on the rec-ord colloquy among counsel or other nonwitness represen-tatives of the parties.Respondent also objects to: "The Administrative LawJudge's characterization of the record that company offi-cials were anti-union." The incident occurred when theGeneral Counsel was questioning Gillis about the presenceof "Vote Yes" and "Vote No" buttons. He asked Gillis:"Was your reaction to seeing employees the same to boththe Vote Yes and to the Vote No?" The AdministrativeLaw Judge said: "I'm going to sustain an unspoken objec-tion to that one." When counsel for the General Counselattempted to argue the matter, the Administrative LawJudge said: "Oh, Mr. Sykes, there's no secret in this casethat the company was anti-union, and some employeeswere pro-union. Now. look, let's not play little games aboutthis. Obviously, he [GillisJ was happlier] to see a Vote Nothan a Vote Yes button."At the risk of unduly extending this Decision, one otherrepresentative contention by Respondent will be noted. Re-spondent objects to the Administrative Law Judge's"shameful" and "unwarranted interrogation" of a witnessconcerning "a matter that had no relevance to any issueraised by the complaint." The reference is to the Adminis-trative Law Judge's questioning Gayl Eide as to whethershe had voted in the election. The day before Eide testifiedKathy Hagen had testified that it was the duty of personneldepartment employees "to watch" other employees, andthat after she became a training assistant, around February1977, an orientation program was adopted in which Re-spondent's employee handbook was discussed "quite exten-sively," for approximately 1-1/2 hours. However, Eide tes-tified that when she entered Respondent's employ in thepersonnel department around June 1977 the review of theemployee manual took "four minutes maybe, four or fiveminutes." Since the employee handbook was an importantpart of Respondent's defense, the Administrative LawJudge was concerned about appraising the credibility ofRespondent's conflicting witnesses. That they both workedin the personnel department was obviously of potential sig- MIll)DIAND NI) N IINAI IF .: INSL:R N( 't (()OMPNI.A\nificance in making the appraisal. In the course of' the A1d-ministrati,,e l.aw Judge's questionilieg hide made the tollowx-ing statements: she was "disqualified" to vote as a "guard"'':she did not know if she was a guard. but she "assumed" shewas disqualified as a guard: she had asked and wals told shewas a guard: she did not recall who told her: a union lettersaid guards could not vote: "actually the personnel depart-ment ... was disqualified": Kath, Hagen hd learned at aunion meeting that the personnel department was disquali-fied: Hagen had told Eide, who then checked with Sanmuel-son: Samuelson had shown her the Stipulation for ('ertifica-tion upon Consent Election which excluded from the unit"confidential employees. guards and supervisors as definedin the Act": Satnuelson had used the phrase "confidentialemployee" in discussing her status: on the dla5of hire Sam-uelson informed each emploee in the personnel depart-ment. including Eide. that she was "confidential": Samuel-son told her that she was a confidential employee when shewas hired and again when he showed her the stipulation forcertification. On the basis of' this confused and conflictlingtestimony, the Administrative Law Judge was able to con-clude that Eide was not an entirely reliable wuitness.On the record as a whole, as shown in the representativesamplesjust discussed, the Administrative Law Judge againdenies Respondent's motion to recuse herself for 'personalbias."III. IHFE All F(iED UNFAIR I AB()R PRA('II( ISA. Respondent ' Le lters1. The factsThe Union's campaign began in August 1977. and itsrepresentation petition was filed on February 8. 1978. Be-tween the filing of the petition and the election both theUnion and Respondent conducted vigorous and activecampaigns. For its campaign Respondent engaged in ser-vices of an outside labor consulting firm, the representativesof which apparently spent a great deal of time at Respon-dent's facility.Respondent's campaign included distribution of severalletters among employees. The complaint alleges that four ofthese letters distributed within approximately I month be-fore the election were violative of Section 8(a)( I). The let-ters all purported to answer questions asked by employees.Although there is no affirmative testimony to the effect thatthe questions set forth were actually asked b employees.the truth of that representation in each letter will be as-sumed. All the letters were signed by William A. Rigsbee.Respondent's president, but apparently were prepared bNthe cooperative effort of management officials and the out-side labor relations advisors. The letters were given to com-pany supervisors, who in turn distributed them to the indi-vidual employees. In some instances the supervisorsconducted meetings of the employees under them. and inthe remaining cases the supervisors, as instructed hb man-agement. invited questions from the employees individ-ually.The first letter which General Counsel maintains violatesSection 8(a)( I ) was issued on March 27. The first emploNeeqiestioll quoted askede \sletIlel te eIploie, woul d \ keepthe present collipall retirellent and health insurance plans.ift the Illnion \\ould lha.c its ov in plI an. and it the eniploN cesN old he a choice be\tseen the nion's and tile ('olilpa-1', 's plans. It then ended: "\ill the eplosees gain or losebenefits''" Respondent's answer said that Respondent didnot know whether the Ulnion would hae its ow n benefitprogram. and that Respondent did not kno it' we wouldkeep present oll;lpanl pensioll and; health plan;" itf' theItnion won, It proceeded to s, that the (onipinl couldnot presentl\ assure the eplo ees that the! veouilld lat e achoice ''bet een A;il Inion-proposed benefits ;1nd the c111-pan\'s present benefits f1' e ere uninizied because. if theunion wins the election,. we aire not required to agree \ilhthe union to continue existing benefits or to give employeesa choice between benefit plans." Respondent added that thecontinuatioll of existing benefits \was a subject tfor negotia-tion. It concluIded: 'l Whether we \ould keep the presentbenefits. change the benefits or have no pensionl or healthinsuranlce at all is subject to negotiationis between the comn-panN an;d tile union1."The final question and ans wer in the letter of' Mlarch 27read ais follows:QUlESTION: D)uring the period oft con tr;ct neizotia-tions would our performance revievs , wage stalaryre\iews be trozen?ANSW ER: Yes! It the union were to win the elec-tion and i we entered negotiations we believe that thelaw requires us niot to make anl wage adjustments dur-ing negotiations.The second allegedly oectional letter. dated April 3.contained the tfollowing twio paragraphs:3. Collectie bargaining agreements are lengthy anticomplicated documents. Evers word. sentence andparagraph must he discussed and agreed upon b bothparties. For this reason it could take several months orlonger to negotiate the first agreement. I here are manl'cases on record where the Union has w on elections andhave never been successful in negotiating an agree-ment.4. During negotiations no changes can be made inwages. benefits. etc. C'hanges cannot he made until thecollective hargaininig agreement is signed bh both par-ties.The April 3 letter ended with the admonition:I would like ou to ask yourself this question and seri-ousIs consider the answer .. .What happens if thecoripan} and the union cannot agree on terms of anagreement that are acceptable to all parties concerned'The third letter. dated April 7. reverts to a question andanswer format. The ftirst question concerns whether theComp;in would continue its existing benefits if the Uinionlost. he ans)wer 'was: "The conmpany is not planning totake a;l'a' an benefits when the union hoses the election.Our benefit progranis hase certainl improved o\er theyears ...ask an, one w ho has been w ith us for an! length oltime." he next two questions concerned hether therewould be "another cost of living stud,, made in the near9 I)('ISIONS OF NATIONAL ILABOR RELATIONS BOARI)future" and whether the Company was going to have "sum-mer hours this year." The "summer hours" refers to thepractice fir the past 5 to 8 years pursuant to which betweenMemorial I)ay and lIabor I)ay the workdays Mondaythrough T'hursday were extended so that the employeescould leave at 12:30 on Fridays, thus having 2 1/2 dayweekends. It appears that the employees generally foundthis very desirable. Respondent's answer concerning a costof living study and summer hours was:We are not able to answer these two questions at thepresent time because we are under severe legal restric-tions until after the election. If the union wins the elec-tion these items would he subject to negotiation.A further question asked what the employees' chances wereof getting raises of more than last year's 4 percent to 6percent in the event of' a union defeat. Respondent's answerwas:First of all, the figure of 4 to 6 percent is not totallycorrect since any cost of living increase would be givenin addition to the merit increase. Over the past 4 1/2years three cost of living raises have been given. Thisyear, for example. the $50 cost of living adjustmentplus the 4( to 6% merit increase will give the majorityof employees a salary increase between 14'$ and 18:.Respondent then referred to "a number of questions sub-mitted which the company is not able to print her answerfor the following reasons: ...3. To answer certain ques-tions would be illegal because whatever answer we wouldgive will involve an implied promise of a future benefit."Obviously to counteract statements in Respondent's let-ters, on April 24 Danny P. Moss, president of the Union,addressed a mailgram to Rigsbee. In that mailgram theUnion stated that it would not interfere with Respondent'sgranting regular increases in accordance with its establishedpast practice of reviewing employees for wage increases onan annual basis. The mailgram said: "We do not perceive ita violation of the National Labor Relations Act for you tocontinue with this practice. Denial of increases that youremployees are entitled to can only be interpreted as a devi-ous tactic to further manipulate your employees and to fur-ther cloud the issues. This we do consider unethical and athreat or intimidation that you are using on your employ-ees."The next day, April 25, Rigsbee addressed another letterto the employees. That letter read in part:There have been some questions generated with re-spect to whether or not wages and benefits can be fro-zen during a union organizing campaign or after aunion election.A distinction must be made between an employer's le-gal obligation to continue in force wages and benefitsduring a union organizing campaign and the employ-er's obligation not to make any unilateral changes inwages and fringe benefits after an election, if the unionwins the election.**To summarize, wages and other benefits are not "fro-zen" during a union campaign if there has been a his-tory of making improvements and the timing of suchimprovements is consistent with the past situation.Wages and benefits are generally "frozen" after anelection only if the union becomes the bargaining rep-resentative for employees who no longer have the rightto represent themselves in matters of wages and fringebenefits because they have given up that right to theunion.It is thus clear that Respondent was advertently threaten-ing to discontinue its established practice of granting an-nual wage increases on an individual basis if the Union wonthe election. Similarly, the message of the letters was thatestablished benefits such as summer hours would be discon-tinued if' the Union was voted in. As stated in its letter of'April 3, the Company emphasized that there would be nocustomary wage increases or fringe benefits during negotia-tions which usually took a long time and often were entirelynugatory.2. Discussion and conclusionsThe Board has recently and frequently repeated its--"well established Iview] that during a union organizationalcampaign an employer must continue on whatever course ithad set prior to the appearance of the Union. In this case.making the raise negotiable if the Union were selected.when it previously had been scheduled unconditionally, isplainly a threat of reprisal and clearly violative of Section8(a)(I)." See General Telephone Directoro Compan 'y, 233NLRB 422 (1977). See, e.g.. Montgomeo Ward & Co., In-corporated, 225 NLRB 112, 118 (1976), and authoritiesthere cited: Text.ron, Inc.. (Talon Divivion) 199 NLRB 131,134-135 (1972): York Division, Borg- Warner Corporation,229 NLRB 1149, 1153 (1977). Cf. Plastronics, Inc., 233NLRB 155 (1977), a representation proceeding. On face,Rigsbee's four letters to the employees clearly assert that ifthe Union is voted in wage increases, pursuant to a long-established pattern of annual evaluations and summerhours, which have been in effect for about 8 years, will bediscontinued and not reinstated unless and until providedin a signed, complete, collective-bargaining agreement,which will not be reached for a considerable period of time,if ever. Additionally, the letter of March 27 indicates clearlythat a union victory may well spell the end of any pensionand health insurance benefits. It says, inter aia.: "whetherwe would keep the present benefits, change the benefits orhave no pension or health insurance at all is subject to ne-gotiations between the Company and the Union." By itselfthat statement would be proper, but it is clearly improper incontext indicating that existing benefits may be unilaterallydiscontinued pending negotiations.In addition to the express threat of the loss of benefits inthe event of a union victory, there is a cleverly impliedpromise of benefits if the Union loses. That appears at theend of the letter of April 7, in which Rigsbee says that thereare some employee questions which he cannot answer be-cause the answers "would involve an implied promise of afuture benefit." The message is clear that the employees canexpect improved benefits if the Union is defeated.Accordingly I find that, as alleged in the complaint, Rigs-bee's letters of March 27, April 3, 7, and 25 were violativeI) MIDLAND NATIONAL LIFE INSURANCE COMPANYof Section 8(a)(1) of the Act in that they "threatened thatwage increases and benefits would be withheld and summerhours discontinued if the employees selected the Union astheir collective-bargaining representative."'?B. Threat by Assistant Manager CurrenThe next allegation of the complaint is that assistantmanager Curren threatened that wage increases would bewithheld if the employees chose to be represented by theUnion. On both direct and cross-examination employeeVici Blanchard testified that following the distribution ofone of Respondent's letters early in April Curren had aconversation with the employees under him. According toBlanchard. the employees stated that they recognized that ifthe Union won the Union and the Company would have tonegotiate: but the employees also "knew that we had tobargain for things but they [the Company] just couldn'ttake something away that was past practice." Again. onboth direct and cross-examination Blanchard testified thatCurren said that if the Union won she would not receive theannual raise which would be due her under the annualevaluation program within the next few months."Curren did not specifically or clearly deny Blanchard'stestimony. Concerning their discussion of Blanchard's pro-jected annual evaluation raise, he testified that he "said itwould probably have to be negotiated because if the Unionwins the election, these things are frozen by law and wehave to just kind of play it by ear and wait until the nego-tiation period is over and see what happens then." Currentestified that he, like other supervisors, had received instruc-tions from the labor consultants employed by Respondent.Following such instructions, he obviously would tell em-ployees that wages would be "frozen" if the Union won.and wages could not be "adjusted" until a complete collec-tive-bargaining agreement had been reached.Particularly when considered in light of Rigsbee's letters.Curren's statement, as reported by him. clearly indicatedthat wages would be "frozen" if the Union won. That obvi-ously was another way of saying that no wage adjustmentscould be made. Accordingly, even Curren's testimony. con-sistent with Blanchard's, supports the allegation of the com-plaint that he "threatened that wage increases would bewithheld if the employees selected the Union as their collec-tive-bargaining representative.""1 It should be specifically noted that this finding is based solely on theletters and involves no credibility resolutions.L' In its brief Respondent maintains that Blanchard's testimony was incon-sistent with the pretrial affidavit which she had given to a Board agent.According to Respondent. on direct examination Blanchard testified merelythat Curren said that she would not get her anticipated annual raise. andthat it was only on cross-examination that "she admitted that Curren toldher that things were subject to negotiation if the Union won." However. ondirect examination before referring to Curren's statement that she would notreceive her annual raise, Blanchard had testified: "We knew that we had tobargain for things but they just couldn't take something away that was pastpractice." Her pretrial affidavit was to the same effect. namely, that theemployees understood that things had to be bargained about. and that theCompany could not unilaterally "simply take something away from us justbecause the Union won the election." and that when she mentioned herupcoming pay raise, "Curren said. 'if the Union wins the election, you won'tget your raise.This finding concerning Curren is. in essence, corrobo-rated by Phyllis Vanderveen. a witness for Respondent. Shetestified that. in discussing Rigsbee's letter of April 25 withemployees. Curren "was mainly just rereading them and hedidn't ever say anything that wasn't on the letter." It will berecalled that that letter said in part: "Wages and benefitsare generally 'frozen' after an election only if the Unionwins...." Indeed, Respondent introduced into evidence ahandwritten note which Blanchard had given to a unionrepresentative on or shortly after March 27. That note read:"Pat Curren--if the Union wins the election. you will notget your annual raise." The note had been prepared pursu-ant to instructions previously given by the Union for em-ployees to jot down statements made by Respondent's su-pervisors."C. Threats bhy anager TorgerwonThe third violation alleged was that Paul Torgersonthreatened that wage increases would be withheld if theUnion came in. Employee Valarie Haroldson testified thatin a conversation she had with Torgerson shortis after Rigs-bee's April 25 letter was distributed Torgerson said, interlia. "that everything would be frozen after. it' the Unionwon the election." She also testified that she raised withTorgerson the question of her next annual evaluation andattendant raise. According to Haroldson. she asked i theletter "meant that they could give me my raise but the\weren't going to. And [Torgerson] said that it meant theycould give it to us but they preferred not to." On cross-examination of Haroldson Respondent's counsel estab-lished that the Union's mailgram of April 24 had beenshown to the employees, and it was on the basis of themailgram that Haroldson concluded that the Companycould give annual raises but preferred not to.Torgerson did not specifically deny IHaroldson's testi-mony. He simply maintained that after the April 27 letterwas distributed he merely "paraphrased" the letter. iHe tes-tified: "Again, as with the other discussions. I asked her itshe had any questions or comments on this, and she didbring up the question of raises, and again I pointed her tothe letter indicating the context of that and simply dis-cussed that in the context which it is presented." As hasbeen noted, the letters indicated that if the Union won noadjustments in wages could be made, even pursuant to thelong-established annual review practice, until a final con-tract was signed. Thus, Curren's "paraphrasing" the lettersamounts to a threat of loss of anticipated wage increases inthe event of a union victory.It is also alleged that Torgerson threatened the discon-tinuance of summer hours if the Union won the election.Employee Debra Jacobson testified that she had heard ru-mors that summer hours would be discontinued if theUnion came in. She asked Torgerson about those rumorsand, "he said. in his opinion, we would lose them if theUnion won the election."1' This information was produced by Respondent's counsel's leading ques-tion: "n fact, you were under instructions by the union representative take down statements made by any supervisor and hand it o'ser to he Union,were you not?" Blanchard replied In the affirmaise.I I I)ECISIONS 01: NA IONAL IABOR RELATIONS BOARDTorgerson testified that he did not recall any conversa-tion about the Union with Jacobson: he recalled that Ja-cobson had made some statement to him about the Union,but he refused to discuss the matter with her because hewas not her supervisor. However, he did indicate that hehad discussed summer hours with Haroldson. He appar-ently maintained that in that conversation, as in others, hemerely paraphrased Rigsbee's letters. The letters clearly in-dicated that summer hours would be discontinued if theUnion won the election. Respondent's witness Sandhurstalso suggested that Torgerson said that summer hourswould be in effect "up until the point the Union wasvoted." Torgerson never denied making such statements.Thus, on undisputed evidence it is found that, as allegedin the complaint, Torgerson unlawfully threatened that ifthe Union was oted in anniversarl wage increases andsummer hours would be discontinued, to be resumed onl itand when provision thereof was made in a final completecollective-bargaining agreement. Lt nder the authorities pre-viously cited, such threats were clearly violative of Section8(a)( i) of the Act.I). 7lrel I'w Siqlrr-l sor Ber,cagclThe complaint alleges that Supervisor Rebecca Bersagelthreatened discontinuance of' summer hours if the employ-ees chose to be represented by the Union.When Rigsbee's letter of April 27 was distribhuted Super-visor ( ladys I.eahN of the contracting section and RebeccaBersagel, manager of the agency licensing section, con-vened a joint meeting of the employees of their depart-ments. Employee Dixie L. Dela testified that at that meet-ing, in answer to an employee question. Bersagel "said thatmore than likely if the union wins, we will not have summerhours." Employee Julie Riley similarly testified that Ber-sagel "said if' the union would win, most likely we wouldn'thave summer hours."Bersagel testified that what she said was that summerhours "would be negotiable, along with other benefits. if theunion did win the election." She said that her statementconformed with instructions of the labor consultants re-tained by Respondent. Supervisor l.eahy and employeeJackie Stencil corroborated Bersagel's testimony in sub-stance.Respondent contends that employees Dela and Rileyshould be discredited because their pretrial affidavits do notrecord the alleged threat. It appears. however. that Dela'saffidavit did refer to the threat made at the meeting. In thepretrial statement she had said that no supervisor had "per-sonally" made the threats to her, by which she "meant thatno supervisor actually came up to [her] and said. this willhappen to you or this will not happen to you." She thus hadused the word "personally" to mean "individually." BothRiley and Dela indicated that Rigsbee's letter had beenread, and that they had frequently been told that wages andbenefits would have to be negotiatedAlthough I credit Dela and Riley. no credibility resolu-tion is actually necessary. As pointed out in connectionwith the allegations concerning Torgerson and Curren.against the background of Rigsbee's letters and similarstatements by Respondent's representatives concerning "ne-gotiability," Bersagel's own testimony that she said summerhours "would be negotiable" amounted to a threat that aunion victory would cause an immediate discontinuance ofsummer hours, their possible restoration being dependentupon a complete, signed, collective-bargaining agreement.It bears repeating that the Rigsbee letter discussed by Ber-sagel said: "Wages and benefits are generally "'rozen" afteran election only if the union wins." Since the election wasscheduled for April 28. 1 month befire summer hourswould go into effect, the only conclusion that the employeescould reasonably reach was that just as annual wage in-creases would not be given so, according to Respondent,the work hours could not be changed.Accordingly, even on the basis of the testimonies of Re-spondent's witnesses alone, it is found that, as alleged, Su-pervisor Bersagel threatened discontinuance of summerhours in the event of a union victory. That the employeesbelieved summer hours to be a benefit is stated in Rigsbee'sletter of' April 7. where it is stated that employees had said:"We heard about them and think that would be good tohave them again."E. L.ia BonciolimThe remaining three allegations of the complaint con-cerned employee Lita Bonciolini. It is alleged that on April27 Vice Presidents Burger and Gillis ordered Bonciolini toremaill at her desk and threatened her with discharge be-cause she had engaged in union activities.According to her uncontradicted testimony Boncioliniserved briefly with the union organizing committee in Au-gust 1977. However, she did not continue that activity be-cause she was preparing for marriage scheduled to occur inSeptember.A captive audience meeting was held by Respondent onApril 26. In conducting that meeting V. Allen Samuelson,assistant ice president fi)r personnel, discussed a collective-bargaining agreement between the Retail ('lerks Union andW.P.S.. an insuraice company in Wisconsin. Bonciolini.having a copy of that contract with her, questioned theaccuracy of Samuelson's statement concerning holidaysprovided by that contract. According to Bonciolini. thatcompany gave one more vacation than Samuelson indi-cated. Closer examination disclosed that Bonciolini hadoverstated the number of vacations provided by W.P.S. byone. However. she maintained that Samuelson's representa-tions were also somewhat inaccurate. Burger, who was Re-spondent's second vice president and chief actuary at thetime involved testified that after the meeting he spoke toBonciolini, who was in one of the two departments he su-pervised. Burger told Bonciolini that he thought Samuelsonhad gotten his information from the company itself, andthat he intended to present distortions,Early the next morning Gillis told Burger that Samuelsonhad been correct in his statements, and Burger was thusrequested to talk to the employees and correct the matter inview of Bonciolini's questions. Burger asked Bonciolini toaccompany him as he went around correcting the miscon-ception. According to Burger, Bonciolini conceded thatSamuelson had been correct, but she would not accompanyhim as he went about talking to other employees.12 MII) ANI) NA I IO()NA I I 11: INSt RAN( T (OMPANYBurger tesilieCd that shortl' therealfter (illis. in anll ex-cited state. said thall hc had received inrinll;llation that on-ciolini "was ca;inlpaiigning on cnlltpa;ll time a;wa; Ironm herdesk" and directed Burger to "lind her and tell her to stop.'Burger did thereafter speak to Bonciolini. According toBurger. Bonciolini said that she was not campaigning, butshe had made some derogatory comnments aboul the ( 'om-pany.' Burger then warned her that in the existing "envi-ronment" she could not make such derogatory statements"without them being taken as campaigning." Then. in afriendly manner. Burger advised Bonciolini to have a talkwith Gillis.Thereafter, at or about 11:30 a.m. on April 27. Burgerspoke with Gillis again. Burger testified that Gillis said "hehad received additional complaints that ita was cam-paigning away from her desk on company time." Burgerassured Gillis that he (Burger) had followed instructions totell Bonciolini to stop. Burger's testimony continued:"Wayne [Gillis) indicated that he was considering tellingher to stay at her desk, to not (leave] during the balance ofthe campaign, which would have been the rest of that dayand then the next morning." In reply Burger informed Gil-lis that Bonciolini had to be away from her desk a gooddeal in the course of her work. According to Burger,"It]here was no indication at that time that he was going tosay anything." Burger testified that he and Gillis "arguedback and forth about the advisability of whether [Boncio-linil should be told to stay at her desk or not."Pursuant to Burger's advice that she talk with Gillis Bon-ciolini went to his office, but he was not there. She left abrief note saying that she would like to see him. Gillis there-after went to her desk and asked her if she would like totalk to him. She then said that she had nothing to talk tohim about. He repeated the question several times, where-upon she said that she might as well talk to him. At Gillis'suggestion they moved to a more private area. She was thentold not to leave her desk.Burger testified that later that day Gillis informed himthat he (Gillis) had ordered Bonciolini to stay at her desk"until the campaign was over." Gillis further directedBurger to report to Gillis if he (Burger) "saw her away fromher desk." According to Burger. the next morning Boncio-lini told him about Gillis' orders. She repeated that she hadnot been campaigning, but Burger "told her that whethershe was or not that by leaving her desk she would be invit-ing a confrontation with Mr. Gillis." Bonciolini disclosedthat she had prepared a charge against Gillis for filing withthe Board if she was fired.Burger further testified that Thursday afternoon after hislast talk with Gillis he saw Bonciolini away from her desk.but he did not inform Gillis of that fact. However, on Fri-day morning he saw her away from her desk accompaniedby a fellow employee. Bonciolini maintained that the fewtimes that she left the desk she requested a fellow employeeto accompany her as a witness that she was not campaign-5 Burger personalty had not heard any of the "derogatory remarks." Heunderstood that "one instance had to do with maternity coverage." Therewas considerable evidence that Bonciolini had made inquiries on Ihal sub-ject, but there is no nonhearsay evidence that in so doing she made deroga-tory remarks.ing. It was Burger's opinion ihial Bonciolini Aas heing'smtart" and inviting a direct colnt'rontatlion with (illis.Burger denied having told Bonciolini that (illis \as look-ing For her in order to tire her.Bonclolilni estified that at the captixe audienc meetingon April 26 Samuelsoll had mallde rver! misleading statlle-menlits, such aIs that the emplo ees of '.P .S. had lost Inllnehb unionizing. After the meeting she had a conversationwith Burger n which she said that she thought Samuelsonhad presented a completely distorted picture of the facts.Burger apparently disagreed. and they proceeded to discussRigshee's April 25 letter and other matters. She cotmlIpllinedabout the distortions by both the ('onipans and the Unionin the campaign. Burger apparenth\ agrleed that both hadbeen distorting the acts.Bonciolini corroborated Burger's testiimon that tie nestmorning. April 27. she conceded that she had heen \rongas to a i/2-da? holidas in the W.P.S. conltract. She alsocorroborated Burger's testimony that he asked that she ac-compan> him to apologize to the employees in the acluarialdepartment. but she refused because. despite her errorSamuelson was still wrong in his presentationl. According toBonciolini Burger accused her of having called Samuelson"a liar without valid information."Bonciolini then testified that later. as she was returnling toher desk after having been elsewhere on business. Burgerapproached her. According to her, she was "red in theface." He said: "You are going to be fired .. .Wa\ne Gillisis looking all over this company tor you. He says you arecampaigning on company time." She replied that the accu-sation was "ridiculous." whereupon Burger advised her tostraighten the matter out with Gillis. She thereupon \cent toGillis' office, but he xxas not there. As she was leasing Gil-lis' office Burger again talked to her for about 30 minutes.She denied that she had been campaigning on compan)time or that she had been making derogator\ remarksabout the Cornpans. Burger again advised her to talk toGillis and she left a note tor Gillis. According to Boncio-lini, Burger then said that until she talked to Gillis, "itwould be better if lsleljust stayed at [her] desk." Later thatday Burger advised her that it would be better for her tostay at her desk "for the remainder of the time bhetore tlheelection or I may have to face the consequences." When sheprotested that she had to leave her desk in the course of herwork. Burger apparently arranged for another employee torun Bonciolini's errands.later that day Bonciolini and Gillis conversed at the lat-ter's insistence. According to Bonciolini. (Gillis said "that hehad 50 witnesses that could testitfy that [she] had been carn-paigning on company time and that that \was an NLRBviolation and it w as grounds to tire me." She testified thatGillis asked hel if she had a copy of the W.P.S. contractand said that he had "heard that only strong union support-ers or the union committee had a copy of that contract antithat says it all." She told Gillis that she resented beingcalled the "ringleader" when she hadi not been to a unionmeeting "''for 5 months." At that point illis, pounding atable. said: "I am telling you to stay in your desk until tleelection is over." She said that she had to leave the desk inthe course of her \& ork and asked it' it would be proper lforher to go to get a drink of water or visit the restroom. SheI  I):(ISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that he replied: "I advise you not to drink liquids.in that case." At that point she said she "was not impressedby [iillis'l macho attitude" and left to go to her desk. Therewas no doubt that Gillis resented her use of the epithet"macho." She then got in touch with the Union to have acharge filed.The next morning Bonciolini informed Burger that shehad iled charges because of "threats on my job." Burgerreplied that they were not dealing with constitutional rightsat that point; the fact was that if she wanted to keep her jobshe would stay at her desk. He added: "It is up to you. Ifyou don't, you will have to face the consequences for youractions." Thereafter she stayed at her desk except when shewent to the restroom, at which time she had another em-ployee accompany her so that she could not be accused ofcampaigning. After lunch she went to a brief party at Re-spondent's building across the street, having received per-mission from Burger to do so. Upon her return she had anemployee accompany her to the drinking fountain. Havingseen her go to the water fountain, Burger called her in andsaid: "I just wanted to tell you before I called Mr. Gillis."Bonciolini testified that she "was so upset with [Gillis']macho act" that she reacted by doing something she knewhe would not like. What she did was put a "Vote Yes"button on her clothing. There is no dispute that "Vote No"and "Vote Yes" emblems of various sorts were worn at theCompany without incident.Gillis' testimony appears to have been largely directedtoward establishing that Bonciolini had for some time beenguilty of talking excessively while at work. Respondent con-tends, and Gillis apparently attempted to establish, that shewas ordered to remain at her desk not because she wascampaigning for the Union but simply because she wasaway from her desk an excessive amount of time talking toother employees on nonwork related matters. Gillis testifiedthat when he imposed the restriction on Bonciolini he knewonly that she had been away from her desk talking an ex-cessive amount of time, but he had no idea what she wastalking about. Such conduct was claimed to be in violationof a rule contained in Respondent's employee handbook.Before an analysis of Gillis' testimony, notice should betaken of a statement by Respondent's counsel on the firstday of the trial. During the cross-examination of Bonciolinicounsel for the General Counsel objected to questions putby Respondent's counsel as being beyond the scope of di-rect examination. Thereupon the following colloquy oc-curred:JUDGE KLEIN: Well, it certainly does go beyond thescope of your direct. But I assume, am I correct, thatyou are going on this line for impeachment purposes.MR. GARDEN: Of course.JUDGE KLEIN: And you are trying to impeach on thefact that she wasn't really sticking to her job?MR. GARDEN: She was all over the place campaign-ing.There was some background evidence, not alleged as vio-lative of the Act, to the effect that in August 1977 Boncio-lini had possibly been a bit overzealous in attempting topersuade another employee to support the Union. In testi-fying Gillis acknowledged that he knew of that incident,but he did not at that time conclude that she was an activeunion supporter.He conceded that before April 27 he had never person-alls spoken to Bonciolini about her conduct. His positionwas that he normally leaves such matters to employees' su-pervisors or managers. Indeed, he indicated that normallyonly immediate supervisors. on instructions from their man-agers, deal with employees. But Gillis also testified that hepersonally had had difficulty with Bonciolini in March 1978when she "baited" him and "challenged [his] authority. Shechallenged company rules." According to Gillis, at about11:35 a.m. Bonciolini and a fellow employee asked Gillis'secretary to join them in going out for lunch. Gillis said thathis secretary could not go because it was early. the estab-lished lunch period beginning at 11:45. Bonciolini then saidthat everybody else left early for lunch, to which Gillis re-plied "not with my approval." According to Gillis, Boncio-lini then said that they were going to go to lunch anyway.Gillis testified that he reported the incident to Burger, whoGillis thought but was not sure, had spoken to Boncioliniabout the matter. No reprimand of notation was placed inher personnel file.In any event, Gillis maintained that Bonciolini's conduct.particularly her alleged excessive talking, had caused trou-ble for a considerable period of time before April 27. Hetestified that on more than one occasion between I to 3months before April 27 he had probably spoken withBurger about Bonciolini's "abuse of her job performance bytalking." Gillis testified that as a result of his discussionswith Burger. he concluded around February 1978 that Bon-ciolini was "one of the main union supporters." He un-equivocally denied that his problem with Bonciolini beganon April 27. However, in a pretrial affidavit given to aBoard agent Gillis had said: "The problems with an em-ployee named Lita Bonciolini started on April 27th, the daybefore the election." Gillis' attempt to explain the inconsis-tency between his affidavit and his testimony was unpersua-sive.'6When initially examined by counsel for the GeneralCounsel Gillis testified unequivocally that in his secondconversation with Bonciolini on April 27 he did not accuseher of campaigning on company time. However, his pretrialaffidavit says in part: "She told me she wasn't out talkingabout the Union in the office. I indicated that she was infact talking to people, wandering around the office....Some supervisory people told me she was going about cam-paigning for the Union during working hours.... She hadbeen campaigning for the Union for 8 months on her owntime and on Company/working time.... I indicated thatshe'd been seen and heard campaigning for the Union thatday during working hours and that it would have to stop.She denied campaigning for the Union and denied talkingto people about anything but business purposes. I told herthat I thought she was being overly argumentative and in-' He testified: "Very simply. in talking with [the Board agentl. the contextin which I used the word 'problem' is the incident on the twenty-seventh, inher talking to other employees and my conversation with her the afternoonof the twentl-seventh. Certainly I wasn't referring to the over-all problem ofthe behavior of Lita Bonciolini." The affidavit bears evidence of very carefulconsideration and editing by Gillis. with his counsel present.14 MIDLAND NATIONAL LIFE INSURANCE COMPANYsubordinate and that she should stop campaigning and dis-cussing nonbusiness matters.... She was the one who ini-tiall brought up the subject of campaigning. The rest ofthe discussion was in that context." Again Gillis' explana-lion upon examination by Respondent's counsel of the in-consistency of his pretrial affidavit with his testimony isunpersuasive.'?Gillis testified that on the morning of April 27 he in-structed Bonciolini to stay at her desk. He first testified thathe took that action based on personal observation of herconduct "during the few days prior to April 27." His testi-mony thereafter became confused and vacillating as to theprecise dates on which he had observed Bonciolini. He thensaid that he had seen Bonciolini talking to his secretary.Nancy Nordgren. "in at least three different locations." Helater identified the three locations as being at Nordgren'sdesk right outside of Gillis' office, at a Xerox machine onthe main floor. and at the water fountain on the main floor.He then conceded that both Bonciolini and Nordgren hadoccasion to use the Xerox machine on the first floor in theirwork. He believed that he saw them at the Xerox machinefor "from 15 minutes to a half hour." But he then concededthat lie had seen them together twice at the Xerox machine,with an interval of 10 to 20 minutes, during which time itwas possible that the employees may have left the Xeroxmachine and returned. He said that the conversation atNordgren's desk had consumed "maybe 5 minutes or 10minutes." He had previously testified that 5 minutes wouldbe excessive for talking.' He maintained that Nordgren andBonciolini would never have any occasion to talk togetherin the course of their work. He had no idea how long thetwo employees had been at the water fountain together.Gillis testified that he personally decided that Bonciolinishould be required to stay at her desk and instructed Burgerto inform Bonciolini. Gillis testified that thereafter, at about9 a.m. on April 27, Kathy Hagen, director of training, re-ported to Gillis that "Bonciolini was out campaigning ortalking. She was disruptive." Hagen said that she hadlearned that from two other supervisors, Arlette Pluth andKathy McElroy. Gillis then went to Pluth and McElroyand asked: "Was Lita Bonciolini up here disturbing peo-ple?" They answered in the affirmative. Neither of themtestified.Gillis testified that he thereupon spoke to Burger aboutBonciolini a second time and "instructed Mr. Burger tocounsel Lita Bonciolini and to tell her that if she didn't stayin her work area [Gillis] would fire her." Presumably tosupport Respondent's present contention that Boncioliniwas not threatened with discharge. Gillis testified that11 Indeed, it is not at all clear that he actualty addressed the questionexcept to indicate, as he had in the affidavit itself, that Bonciolini was thefirst to refer to "campaigning."i His testimony was:Q. Is there anything unusual about them having discussion whenthey met at a particular place in the office?A. Only if it was excessive.Q. I see. And what is excessive?A. I would say 5 minutes.Q. Five minutes is excessive?A. Without working: 10.Burger "quite regularly" failed to carry out Gillis' orders.However, it appears most improbable that Burger wouldfail to transmit to Bonciolini the threat of discharge when,according to his own admission. Gillis had said that if Bon-ciolini did not stay at her desk either she or Burger wouldbe discharged.In its brief Respondent argues:Whether she was actually campaigning for the Unionwas immaterial because the Co(mpany had no no-so-licitation rule nor did the Company have a practice ofprohibiting employees from talking about unions. Itwas clear that her excessive talking and her disruptionof others caused the need for the order. Burger ex-plained to her that even if she was not campaigning.she could not talk ...it is clear that Gillis was notconcerned with her union activities but with her viola-tion of the rule.In examining Gillis counsel fbr the General Counsel ad-duced a statement in Gillis' pretrial affidavit to the effectthat he had accused Bonciolini of campaigning and haddirected her to stop campaigning. Thereupon the followingcolloquy occurred:Q.... Now, you indicated a moment ago that youhad not told her she was campaigning on companytime, but she was having personal discussions.A. She was talking excessively. I can't testify thatshe was campaigning. I didn't hear. I testified to thatbefore.Q. I see. But in this statement you told us that shewas campaigning-or that is what ou told her. Butyou never heard her conversations?A. No, I didn't.Q. Do you know anyone who did hear her conversa-tions that were reported directl to you within a day ortwo before you saw her?A. No. I did not.Q. Nevertheless, you accused her of campaigning oncomnpany time?A. Yes, I did.Q. Did you tell her that you had witnesses who sawher talking?A. Yes.Q. Did you at any time attempt to verify what shewas talking about before you gave her this instruction?A. No, I did not.Immediately thereafter Gillis testified that to the best of hisknowledge Bonciolini was not required to stay at her deskafter the election on April 28.The evident as a whole, particularly Gillis' testimony,clearly establishes that Bonciolini was reprimanded and re-stricted to her desk until after the election on April 28 be-cause of her union activities. Gillis. probably incorrectly,considered her a major union activist. He was also dis-turbed by her contradicting Samuelson's statements at thecaptive audience meeting on April 26.Respondent's arguments against this conclusion do notwithstand scrutiny. It would serve no useful purpose to dis-cuss each argument at length. The following single example15 Il Il t) \s () N\ IIt IN\ \ 1 \W k RI I I NS It(ARI)1, ICl .' x.l. llt,l I\.' :. l' lt .It'll I', ' el ,,t\ : "lBont'tta lll I".Ittics. Il.ti 't1c told (;il i. ; Ihe I .it'II IlIkoo. (ltl A IIIMltleliiC I l\\It I K .Ilt\ Pct l I ,11, I I n II 1 t SI.lll \t I I 1111 \\ Io l .Ji. T'I.tiIk I I I ,ol k,t itrpkll, IIN.C W II an Ck .III ll Ill;ll siI tI \s.,1,ci, itl'. ,l ll nllw \1lkie.'s l, II \\.Li t Illtllti , lltt 101 ill 1' Io ca111-5i, 'l t" l \\ illl I l tt l t\,.i \ lilt \\ , ti it ' .11 1 t 'il l 1 tt I s.l ta l .,tlCC t{i' t i,el \\. i, ,Il \1, oli h tirt. Ic\ l upelllI. IisC1dC1ll l I 1i 11c 11 \ Of1 11 oJ ' [leC C'On\Mc'(sA tln ,\llkC il 01,, Ip s-,1,l t Ict cI lC thlit ( ll ts' niitlil iettli'ks \ t c tIIa tlt Iherc.\', ,,t\ l,1\ I,tilkitl It \ iolit lll o1' the til lt. ('l tlle t' r\i tR. ':. id IlCnt'" ,lllie llt. tll,.Clolini'. st(llcllecil that shC llIhadt.lked otlt\ to t\o supl"cr\ isors \ould n it be. il ce 'cltc. , a t elttlOft hll tlt .'i'lltalgndt! ,,C stilce i Respotn cnll totes t,she.oUld not tea,,onibl. htxic caiptiignied \\ ill the suipc i--\ brltie' note i i order coicerninig Respondenit's conteln-tion th.it Rpotndent's purported ru'tile iagainst cxcessivetalkiig i.i, been l'rctucnl' e lnforced as to emplosees otherthanL Boticlin. I 'he recorTd does shoow thIat over the past 10cears or so "e\cessise talking" has on occasion been notedas one roundtl f complaint concerning employees' per-tornllce. Ilo,e\er, there Is no such complaint in Bon-ciolili' per,,onnel file. and in March 1978 (iillis assured herthat he knew of no untaxorable or adverse material con-trained in her file. In Max 1978 she received a salary in-crease of S30. which was above the middle of the permissi-ble range and brought her salary also considerably abovethe middle of a permissible range this despite notes byW. K. Swxanson. her supervisor. to the effect that she had"wcasional problems with priorities" and engaged in "un-necessar\ talking."On all the es idence I find and conclude that. as alleged inthe complaint. because of her union activities Boncioliniwas restricted to her desk until after the Board-conductedelection and was threatened with discharge if she left herdesk. Such action hb Senior Vice President Gillis and Sec-ond Vice President Burger was clearly coercive and viola-tise of Section 8(a)( I) of- the Act.I\ .tlF. Rti'PRtStN IAIION 'R0('ltll)tN(iA. Procedurarl I\.sueIn its answer Respondent asserted two affirmative de-fenses: I) The Charging Party's and the Regional Direc-tor's failure to comply with Section 11392.2 of the Board'sCasehandling Manual requires dismissal of the paragraphof the complaint specifying the alleged unf'air labor prac-tices: and (2) the Charging Party's failure to file timely' ob-jections to the election as required by Section 11392.1 of theBoard's Casehandling Manual and Section 102.69(a) of theBoard's Rules and Regulations requires dismissal of' the al-legations of' violations contained in the complaint. Obvi-ously, neither of these defenses has any even superficialmerit. since the portions of the Board's Casehandling Man-ual referred to apply only to representation cases. with norelationship to unfair labor practice proceedings. Appar-entl) recognizing the error in its pleading, in its brief' Re-spondent rewords the procedural issue as follows:"Whether or not the charging party's failure to file objec-tions and to furnish evidence in a timely fashion in accord-.linc. \lt II IIt. e IBiitl's RIIls., ,IIaI Ia L:i gu; tlioli ...and in;IL'CklII dlinc. II ti oaI'd", (';SC l;ehandlllg MLnUa;l shouldin,,ult lih tile dlliissal of' the obhjctions'! At the outset itlhotll e n itled Ihat the intrtduction to part two of theIBot;dl's ( aschandllilng Manual, whichi concerns representa-lioll pioceedtilngs, reads. iii part:I I he M;ani]n;I is not intended to he a compendium ofeither substantive or procedural law, nor can it he asuhbsitutclt fo knowledge of the law. The guidelines in-cluded are not Board rulings or directives ... They arenot inltended to he and should not he viewed as hind-ing procedural rules.See B. (. Ila,A (evrol',. In,., 226 NLRB 527, footnote 2(1976). end. 582 F.2d 491 (9th Cir. 1978).The election was held on April 28. a riday. The objec-tions were filed with the Regional Director on May 5. thefifth workday after the election. They thus clearly weretimely under Sections 102.69(a). 102.1 13. and 102.114(a) ofthe Board's Rules and Regulations.Respondent maintains that "the Union did not submitany objections, timely or not, regarding the alleged actionsof Respondent's supervisors Burger and Gillis." Objection 2alleges "threats of job loss"; Objection 3 alleges "coercionof employees": Objection 4 alleges "intimidation of em-ployees"; and Objection 8 alleges "threatening loss of bene-fits."" These objections clearly were sufficient to embraceall the matters alleged in the complaint and decidedabove.21" Respondent then says that the Regional Director'sreport "found that the actions of these supervisors wereobjectionable." The obvious fact is that the Regional Direc-tor made n such findings: instead, he directed that Re-spondent's objections to the election be consolidated withthe complaint for hearing. In his report the Regional Direc-tor did summarize evidence presented of conduct "which, ifit did occur, would be found to have interfered with theelection." The present D)ecision is based solely on the evi-dence adduced at the consolidated hearing, with no consid-eration being given to the Regional Director's recitation ofevidence he had before him in issuing his report. Cf. Pinker-ton .Mc.. 233 NLRB 224. footnote 7 (1977).Respondent relies on Fllon Inslirltmenlt Co., Inc.. 196NL.RB 213 (1972). In that case the Regional Director. af-firmed by the Board, held insufficient as an objection to anelection a letter which "contains no more than a conclu-sionary statement that the Employer has committed unatirlabor practices." In the present case, the four objectionswhich were not withdrawn specifically alleged that Respon-dent was guilty of making threats of job loss, coercion ofemployees. intimidation of employees, and threatening lossof benefits all because of union activities bh emploeesand/or in the e ent of a union victory. The objections thuswere clearly specific enough to inform the Regional Direc-tor and Respondent of the nature of the conduct alleged."' Respondent states that the Union withdrew all it% objectionll eceptObjections 2. 3. and 4 Howeer, according to the Regional Direcior's report.Objeclion also as not withdrawn.20 In its brief Respondent als, says that "it wals not until June 3Oth. 1978.that a supplenmental objection was filed concerning roecn wsagc .... Thisobjection is clearly not timely." The documenl tiled on June .t .a.s anamended charge in the complaint proceeding. A.\ such. it sa is clearlk timel!.If, MIDLAND NATIONAL LIFE INSURANCE COMPANYIn any event, even if it were true as Respondent contendsthat the Union's objections did not cover "the alleged ac-tions of Respondent's supervisors Burger and Gillis," thefiling of any objections would reqire that any misconductdisclosed in the course of the Regional Director's investiga-tion to be considered. See, e.g.. Boiler Tube Comparn o/America, 238 NLRB 1614 (1978):The Board has recently reaffirmed its longstandingpolicy permitting a Regional Director to set aside anelection on the basis of conduct discovered during thecourse of his investigation, even if neither party to theelection proceeding has submitted a specific objectionconcerning the conduct in question. In addition, theBoard emphasized in American Safety Equipment Cor-poration [234 NLRB 501 (1978) that a Regional Direc-tor does not have the discretion to ignore any evidenceindicating that the election has been tainted which hediscovered during his investigation. Furthermore, theBoard stressed that it is reversible error for a RegionalDirector to refuse to consider such evidence. [Footnotecitations omitted.]Respondent also apparently contends that the objectionsto the election cannot be considered because the Union didnot furnish supporting evidence when it filed the objections.Respondent maintains that the objections were thereforenot in conformity with the Board's Casehandling Manualand Regulations. As set forth above. the Board's Case-handling Manual creates no rights in Respondent. In anyevent. section 11392.5. cited by Respondent. first providesonly that the Regional Director i not "required to investi-gate the objections" in the absence of evidence: it does notprovide or suggest that the Regional Director Plmay lnot inves-tigate objections if the objecting party fails to submit evi-dence with its objections. The section of the casehandlingmanual further provides that the objecting party "is re-quired to submit evidence in support thereof at the time theobjections are filed or forthwith upon request Jron! the Re-gional Director." (Emphasis supplied.) Similarly. Section102.69(a) of the Board's Rules and Regulations provides. inpart:The party filing objections shall, upon request,promptly furnish to the Regional Director the evidenceavailable to it to support the objections. [Emphasissupplied.]There is no evidence that the Regional Director made anyrequest of the Union in this case.Accordingly. Respondent's "procedural objection" toconsideration of the Union's objections to the election isrejected as being without merit.B. The Substantive ObjectionsIt has long been established that conduct constituting un-fair labor practices is afortiori grounds for setting aside anelection. See Dal-Tex Optical Compan, Inc., 137 NLRB1782 (1962): Plasronics, Inc., supra, 233 NLRB 155(1977).Objection 2 alleges that Respondent made "threats of jobloss in the event of a union victory and for union activities."This objection is supported by the above finding that Bon-ciolini was threatened with discharge if she violated a re-striction imposed on her conduct because of her union ac-tivities.Objection 8 accuses Respondent of "threatening loss otbenefits in the event of a union victory." 'This objectionclearly is supported by the Rigsbee letters and by the con-duct of Curren. Bersagel. Torgerson. (Jillis. and Burger.heretofore found to be in violation of Section 8(a( ) of theAct.The findings upon which Objections 2 and 8 are sus-tained are sufficient to sustain the more generally wordedallegations of coercion and intimidation of employees forunion activities alleged in Objections 3 and 4.Accordingly. the Union's objections are sust:ined. and itwill be recommended that the results of the election hbe setaside and a new election ordered.CONCLUSIONS O)I L-A\S1. Respondent. Midland National life Insurance C'om-pany, is an employer engaged in commerce within themeaning of Section 2(2). (6). and (7) of the Act.2. The Union, Retail Clerks Union. Local No. 1665. Re-tail Clerks International U:nion. AFI. CIO. is a labor or-ganization within the meaning of Section 2(5) of the Act.3. Respondent has engaged in unfair labor practices inviolation of Section 8(a )( I of the Act by threatening em-plovees with denial of customary individual annull salarraises by threatening discontinuance of summer hours, pent-sion, health, and other established employee benefits if tlheelect to he represented hb the Uinion: and hb restricting a.nemployee to her desk for I or 2 das until atcr a Boa0d-conducted election.I I Ri I i) [Since it has been tound that Respondent has committedunfair labor practices it ill be recommended that Respon-dent be ordered to cease and desist therefrom and take cer-tain action necessary to effectuate the purposes of the Act.Upon the basis of the foregoing findings of fact. conclu-sions of law. and the entire record and in accordance swithSection 10(c) of the Act. issuance of the following order ishereby recommended:ORDER'The Respondent. Midland National l.ife Insurance Com-pany. Sioux Falls. South Dakota. its officers, agents. succes-sors, and assigns. shall:I. Cease and desist from:(a) Threatening employees with loss of customary wageincreases and any established benefits if the\ choose to bei1 In he event no eceptions are filed is pro ilded bh Sec 10246 of theRules and Regulations of the Naitonal I hor Relations Bolrd, the indings.conclusions, and recommended Order herein ,haill a proi ided in Se 102.48of the Rules and Regulations, he adopted h the Board and hecome itsfindings, conclusions, and Order. and all obhJetns hereto shall he deemedwaived for all purposes17 I)DLCISIONS OF NATIONAL. LABOR REL.ATIONS BOARI)represented be Retail Clerks Union, Local No. 1665. RetailClerks International Union, AFL CIO. or any other labororganization.(b) Restricting employees' movements within Respon-dent's facility because they have engaged in union activitiesor supported a union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its facility in Sioux Falls. South Dakota. cop-ies of the attached notice marked "Appendix."2Copies of22 In the event that this Order is enlorced h) a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-said notice, on forms provided by the Regional Director forRegion 18, after being duly signed by an authorized agentof Respondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced. or covered by another material.(b) Notify the Regional Director for Region 18. in writ-ing, within 20 days of this Order, what steps Respondenthas taken to comply herewith.It is also ordered that Petitioner's Objections 2. 3, 4, and8 be sustained, the election set aside, and Case 18-RC11713 be remanded to the Regional Director for Region 18fior the purpose of conducting a new election.ment of the United States (Court of Appeal, Fnnlrcing an Order of the Na-tional L.abor Relations Board."18